 



Exhibit 10.35
FIRST SUPPLEMENTAL GUARANTY OF UNASSIGNED ISSUER’S RIGHTS
     THIS FIRST SUPPLEMENTAL GUARANTY OF UNASSIGNED ISSUER’S RIGHTS dated as of
December 1, 2004 (the “First Supplement “), by and between Synergetics, Inc., a
Missouri corporation (the “Corporate Guarantor”), and THE INDUSTRIAL DEVELOPMENT
AUTHORITY OF ST. CHARLES COUNTY, MISSOURI, a public corporation organized and
existing under the laws of the State of Missouri (the “Issuer”), supplementing
the Guaranty of Unassigned Issuer’s Rights dated as of September 1, 2002 (the
“Original Guaranty” and, as supplemented by this First Supplement, the “Guaranty
of Unassigned Issuer’s Rights”) among William L. Bates, Gregg D. Scheller and
Kurt W. Gampp, Jr., residents of the State of Missouri (the “Individual
Guarantors”) and
     WHEREAS, the Guarantors did execute and deliver the Original Guaranty; and
     WHEREAS, pursuant to the terms of the Original Guaranty, the obligations of
the Individual Guarantors under the Original Guaranty have been discharged; and
     WHEREAS, in connection with the issuance of additional bonds and an
additional promissory note (the “Series 2004 Note”) by Synergetics Development
Company, L.L.C., a Missouri limited liability company (the “Obligor”), the
Corporate Guarantor and the Issuer desire to supplement the Original Guaranty.
      NOW, THEREFORE, THIS FIRST SUPPLEMENTAL GUARANTY OF UNASSIGNED ISSUER’S
RIGHTS WITNESSETH:
     Section 1. The first three recitals of the Original Guaranty are hereby
amended to read as follows:
     WHEREAS, the Issuer issued its Private Activity Revenue Bonds, Series 2002
(Synergetics Development Company Project), in an aggregate principal amount of
$2,645,000 (the “Series 2002 Bonds”) and intends to issue its Private Activity
Revenue Bonds, Series 2004 (Synergetics Development Company Project) in an
aggregate principal amount of $2,330,000 (the “Series 2004 Bonds” and, together
with the Series 2002 Bonds, the “Bonds”); and
     WHEREAS, the Bonds were and are to be issued under and pursuant to an
Indenture of Trust dated as of September 1, 2002, as supplemented by the First
Supplemental Indenture of Trust dated as of December 1, 2004, each between the
Issuer and UMB Bank, N.A., as Trustee; and
     WHEREAS, the proceeds derived from the issuance of the Bonds were and are
to be loaned to Synergetics Development Company, L.L.C., a Missouri limited
liability company (the “Obligor”), pursuant to a Loan Agreement dated as of
September 1, 2002 as supplemented by the First Supplemental Loan Agreement dated
as of December 1, 2004 (as supplemented, the “Loan Agreement”), to provide
financing to finance the projects as described and defined in the Loan Agreement
(collectively, the “Project”) for the benefit of the Obligor; and

 



--------------------------------------------------------------------------------



 



     Section 2. Except as otherwise provided in this First Supplemental Guaranty
of Unassigned Issuer’s Rights, the provisions of the Original Guaranty are
hereby ratified, approved and confirmed. This First Supplemental Guaranty of
Unassigned Issuer’s Rights shall be construed as having been authorized,
executed and delivered under the provisions of Section 1101(iv) of the Original
Indenture.
     Section 3. If any provision of this First Supplemental Guaranty of
Unassigned Issuer’s Rights shall be held or deemed to be invalid, inoperative or
unenforceable as applied in any particular case in any jurisdiction or
jurisdictions or in all jurisdictions, or in all cases because it conflicts with
any other provision or provisions hereof or any constitution or statute or rule
of public policy, or for any other reason, such circumstances shall not have the
effect of rendering the provision in question inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to any extent
whatever.
     Section 4. This First Supplemental Guaranty of Unassigned Issuer’s Rights
may be simultaneously executed in several counterparts, each of which shall be
an original and all of which shall constitute but one and the same instrument.
     Section 5. The Guaranty of Unassigned Issuer’s Rights, including without
limitation this First Supplement, shall be governed exclusively by and be
construed in accordance with the applicable laws of the State of Missouri.
     Section 6. Capitalized words and terms used herein, unless the context
requires otherwise, shall have the same meanings as set forth in the Indenture
of Trust dated as of September 1, 2002, as supplemented by the First
Supplemental Indenture of Trust dated as of December 1, 2004 between the
Beneficiary and UMB Bank, N.A., as Trustee.
[Remainder of Page Intentionally Left Blank.]
-2-

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Guaranty of Unassigned Issuer’s Rights to be executed as of the date and year
first above written.

                      Attest:       SYNERGETICS, INC.
 
                    [SEAL]                
 
                   
/s/
  By /s/ Kurt W. Gampp, Jr.  
 
     
Its Secretary
  Title: President    
 
                   
 
      ACCEPTED:          
 
                            THE INDUSTRIAL DEVELOPMENT AUTHORITY OF ST. CHARLES
COUNTY, MISSOURI
 
                    Attest: [SEAL]                
 
                   
By
/s/   By /s/
 
       
 
Assistant Secretary     President

-3-

 